Guy L. Smith, Jr., appeals from the denial of his petition pursuant to G. L. c. 211, § 3, by a single justice of this court. The Commonwealth has moved to dismiss the appeal as moot. We allow the Commonwealth’s motion.
Smith is a former inmate who, at the time he was incarcerated, commenced *1016an action in the Superior Court claiming that he was entitled to certain jail credits and immediate release. He was denied relief and moved unsuccessfully for reconsideration. Thereafter, he pressed his claim in the county court, to no avail. He also moved unsuccessfully for reconsideration. He then appealed to this court. The Commonwealth argues that the matter has become moot because Smith has since been released from the custody of the Department of Correction. Smith has not opposed the Commonwealth’s motion. We agree that the appeal should be dismissed as moot.
The case was submitted on the papers filed, accompanied by a memorandum of law.
Guy L. Smith, Jr., pro se.
Nancy Ankers White, Special Assistant Attorney General, & David Slade for the Commonwealth.

Appeal dismissed.